Exhibit 10.3

 

EXECUTION COPY

 

[ARCH COAL]

 

SECOND AMENDMENT TO THE

SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED PURCHASE AND SALE
AGREEMENT (this “Amendment”), dated as of April 27, 2017, is entered into among
each of the parties listed on the signature pages hereto as an Originator (each
an “Originator”; and collectively, the “Originators”) and ARCH COAL, INC. (the
“Company”).

 

RECITALS

 

1.                                      The Company and the Originators are
parties to the Second Amended and Restated Purchase and Sale Agreement, dated as
of October 5, 2016 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Agreement”).

 

2.                                      The parties hereto desire to amend the
Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Certain Defined Terms.  Capitalized terms
that are used but not defined herein shall have the meanings set forth in the
Agreement.

 

SECTION 2.                            Amendments to the Agreement.

 

2.1                               Section 1.1 of the Agreement is hereby amended
by inserting the following new paragraph at the end of such section:

 

“For the avoidance of doubt, no Originator is hereby selling, assigning,
granting a security interest in or otherwise transferring to the Company any of
such Originator’s right to receive payment of the Purchase Price hereunder or
any payment of the Purchase Price made in accordance with the terms of the
Transaction Documents.”

 

2.2                               Section 6.1(l) of the Agreement is hereby
replaced in its entirety with the following:

 

(l)                                     Additional Mortgages Under Any Credit
Agreement.  The Company shall (and shall cause each applicable Originator to)
(x) provide written notice promptly, and in any event within 30 days, to the
Seller, the Administrator and each Purchaser Agent of each new Mortgage or
amendment or modification of an existing Mortgage under any Credit Agreement
covering as-extracted collateral and (y) file or record all amendments and/or
releases to such new, amended or modified Mortgages necessary to release and
remove of record any such security interest, lien or other interest of the
related grantee or beneficiary in the Receivables, Contracts and Related
Security, in each case in form and substance satisfactory to the Administrator.

 

--------------------------------------------------------------------------------


 

2.3                               Section 6.3(e) of the Agreement is hereby
amended to replace the word “the” appearing before each usage of the defined
term “Credit Agreement” therein with the word “any.”

 

2.4                               Section 6.3(i) of the Agreement is hereby
replaced in its entirety with the word “[Reserved].”

 

SECTION 3.                            Representations and Warranties.  Each of
the Originators hereby represents and warrants as follows:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by it in the Transaction Documents are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the Agreement, as amended hereby, are within each of
its organizational powers and have been duly authorized by all necessary
organizational action on its part.  This Amendment and the Agreement, as amended
hereby, are such Person’s valid and legally binding obligations, enforceable in
accordance with their respective terms.

 

(c)                                  No Default.  Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Purchase and Sale Termination Event, Unmatured Purchase and Sale Termination
Event, Termination Event or Unmatured Termination Event exists or shall exist.

 

SECTION 4.                            Effect of Amendment.  All provisions of
the Agreement, as expressly amended and modified by this Amendment, shall remain
in full force and effect. After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Agreement shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.

 

SECTION 5.                            Effectiveness.  This Amendment shall
become effective as of the date hereof upon receipt by the Administrator of duly
executed counterparts of this Amendment by each of the parties hereto in form
and substance reasonably satisfactory to the Administrator.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.

 

SECTION 8.                            Section Headings.  The various headings of
this Amendment are included for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any provision
hereof or thereof.

 

SECTION 9.                            Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

SECTION 10.                     Ratification.  After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

 

SECTION 11.                     Transaction Document.  For the avoidance of
doubt, each party hereto agrees that this Amendment constitutes a Transaction
Document.

 

SECTION 12.                     Severability.  Each provision of this Amendment
shall be severable from every other provision of this Amendment for the purpose
of determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this Amendment in one jurisdiction
shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

[SIGNATURES BEGIN ON NEXT  PAGE]

 

3

--------------------------------------------------------------------------------


 

 

ARCH COAL, INC.,

 

as Company

 

 

 

 

 

 

 

By:

/s/ John T. Drexler

 

Name:

John T. Drexler

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

ARCH COAL SALES COMPANY, INC.,

 

as Servicer

 

 

 

 

 

 

 

By:

/s/ John T. Drexler

 

Name:

John T. Drexler

 

Title:

Vice President & Treasurer

 

Second Amendment to

Second A&R PSA (Arch Coal)

 

S - 1

--------------------------------------------------------------------------------


 

 

ARCH COAL SALES COMPANY, INC.

 

ARCH ENERGY RESOURCES, LLC

 

ARCH WESTERN RESOURCES, LLC

 

CUMBERLAND RIVER COAL LLC

 

LONE MOUNTAIN PROCESSING LLC

 

MINGO LOGAN COAL LLC

 

MOUNTAIN COAL COMPANY, L.L.C.

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

COALQUEST DEVELOPMENT LLC

 

HUNTER RIDGE COAL LLC

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE LLC

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

ICG ILLINOIS, LLC

 

ARCH COAL GROUP, LLC

 

ICG, LLC

 

ICG NATURAL RESOURCES, LLC

 

ICG TYGART VALLEY, LLC

 

INTERNATIONAL ENERGY GROUP, LLC

 

MARINE COAL SALES LLC

 

SIMBA GROUP LLC

 

UPSHUR PROPERTY LLC, as Originators

 

 

 

 

By:

/s/ John T. Drexler

 

Name:

John T. Drexler

 

Title:

Vice President & Treasurer

 

 

 

 

COAL-MAC LLC

 

BRONCO MINING COMPANY LLC

 

HAWTHORNE COAL COMPANY LLC

 

KING KNOB COAL CO. LLC

 

MELROSE COAL COMPANY LLC

 

PATRIOT MINING COMPANY LLC

 

VINDEX ENERGY LLC

 

WHITE WOLF ENERGY LLC

 

WOLF RUN MINING LLC, as Originators

 

 

 

 

By:

/s/ Paul A. Lang

 

Name:

Paul A. Lang

 

Title:

Director/Manager

 

Second Amendment to

Second A&R PSA (Arch Coal)

 

S - 2

--------------------------------------------------------------------------------


 

CONSENT TO:

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator and as a Purchaser Agent

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the LC Bank

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

Second Amendment to

Second A&R PSA (Arch Coal)

 

S - 3

--------------------------------------------------------------------------------


 

REGIONS BANK,

 

as a Purchaser Agent

 

 

 

 

 

By:

/s/ Linda M. Harris

 

Name:

Linda M. Harris

 

Title:

Senior Vice President

 

 

Second Amendment to

Second A&R PSA (Arch Coal)

 

S - 4

--------------------------------------------------------------------------------


 

ARCH COAL, INC.,

 

as Performance Guarantor

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Sr. Vice President – Law, General Counsel and Secretary

 

Second Amendment to

Second A&R PSA (Arch Coal)

 

S - 5

--------------------------------------------------------------------------------